Citation Nr: 1400388	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  12-10 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Adams, Counsel







INTRODUCTION

The Veteran served on active duty from November 1965 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Board has reviewed the Veteran's physical claims file, and his electronic file through the "Virtual VA" system, to ensure a complete review of the evidence in this case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a bilateral knee disability that is related to his service.  Specifically, he contends that he injured his knees during a drill.  He submitted a "buddy" statement from "B.G." and his spouse in support of his claim.  Service treatment records (STRs), include a May 1966 report of medical history which reflects a complaint of a "trick" or locked knee.

On VA Disability Benefits Questionnaire (DBQ) knee and lower leg conditions examination in January 2013, the examiner diagnosed bilateral knee status/post arthroscopic treatment for meniscus disease and osteoarthritis which the examiner opined was less likely than not incurred in or caused by the Veteran's service.  He commented that the April 2010 buddy statement, which recounted the Veteran suffering an in-service knee injury, was merely anecdotal and subjective rather than objective evidence of an in-service injury.  Because the VA examiner seemingly discounted, or overlooked, the Veteran's lay history pertaining to the incurrence of a bilateral knee disability, the January 2013 opinion is inadequate for adjudication purposes.  On Remand, the Veteran should be provided another VA examination and a second opinion should be obtained concerning whether the Veteran has any bilateral knee disability that is related to his active service.  See, 38 C.F.R. § 3.159 (2013).

A review of the Veteran's paper claims file shows that the most recent VA medical records are dated in February 2013.  In addition, the record includes private treatment records from Slocum Orthopedics dated through September 2011.  Accordingly, any outstanding VA and private treatment records, if extant, must be secured on Remand.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all non-VA medical care providers who have treated him for his bilateral knee disability, to include Dr. Shah and Slocum Orthopedics, P.C., since September 2011.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. All efforts to procure records should be documented in the file. If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of any unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

Appropriate efforts must also be made to obtain the Veteran's VA outpatient treatment records for the period since February 2013.  If such records do not exist or are otherwise not available after reasonable efforts, such circumstances shall be fully documented in the claims file.


2.  Then, schedule a VA examination by an examiner other than the January 2013 VA examiner to determine the nature and etiology of any current bilateral knee disability.  The claims folder should be reviewed and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:

	(a)  Diagnose any current bilateral knee disability.

	(b)  Is it at least as likely as not (50 percent or more probability) that any current bilateral knee disability was incurred in or aggravated by the Veteran's active service or manifested within one year after the Veteran's period of active duty?  In rendering the requested opinions, the physician should specifically consider and discuss the Veteran's contentions; the lay statements of record from the Veteran, his spouse, and his friend; and the January 2013 VA examination and opinion.  The examiner should also consider the Veteran's statements and testimony statements regarding the continuity of symptomatology.

If the examiner determines that he or she cannot provide an opinion on the issue at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

3.  Thereafter, readjudicate the Veteran's claim.  If the benefits sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case, and an appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

